DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This application is a domestic application, filed 23 Oct 2017; and claims benefit as a CON of 13/334904, filed 22 Dec 2011, issued as PAT 9795623, which claims benefit of provisional application 61/428863, filed 31 Dec 2010 and provisional application 61/428865, filed 31 Dec 2010.

Claims 22-24, 26-33, and 35-40 are pending in the current application and are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08 Mar 2022 was filed after the mailing date of the Notice of Allowance on 08 Jan 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The closest art in IDS submitted on 08 Mar 2022 is deemed to be the Office Action for US Serial No. 13/335,341 dated 01/18/2022 detailing the teachings of prior art 
	It would not have been obvious to one of ordinary skill in the art before the time the invention was filed to combine the teachings of Sprenger, N. in view of McCarthy et al., Ward et al., Prieto et al., and Manning et al., alone or further in combination of Newburg, Saugstad, Albrecht et al., Sorci et al., and Coppa et al. as detailed of record to arrive at the instant invention as claimed. As detailed in the Notice of Allowance on 08 Jan 2022 amended claim 40 recites reducing the incidence of non-pathogenic oxidative stress and in said infant, toddler, or child to which said composition is administered, and the prior art cited when taken as a whole do not provide guidance for selecting the method as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 22-24, 26-33, and 35-40 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/Primary Examiner, Art Unit 1623